



SEPARATION AGREEMENT AND GENERAL RELEASE
This SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) dated August
28, 2017 (the “Agreement Date”), is by and between Robert W. Zentz (“Executive”)
and Laureate Education, Inc. (together with its successors and assigns, the
“Company” or “Laureate”, and together with Executive, a “Party”).
WHEREAS, Executive is employed by the Company on an “at-will” basis;
WHEREAS, the Company and Executive now desire to set forth the terms and
conditions of Executive’s continued employment through and termination of
employment with the Company on December 31, 2017, (the effective date
Executive’s employment terminates shall be referred to as the “Separation
Date”); and
WHEREAS, the Parties desire and intend to fully settle, release, and resolve any
and all claims arising out of or relating in any way to Executive’s employment
or termination of employment with the Company, on the terms and conditions set
forth below.
NOW, THEREFORE, in consideration of the releases, promises, covenants,
understandings, obligations, and agreements contained herein, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:
1.Separation from Employment.
a.Separation Date; Resignations. From the Agreement Date through the date that
the Board of Directors of the Company appoints a new Secretary and General
Counsel, Executive will continue to perform services faithfully in the position
of Senior Vice President, Secretary, and General Counsel reporting to Mr. Eilif
Serck-Hanssen, the Company’s President, Chief Administrative Officer. From and
after such appointment, Executive shall remain an employee of the Company
reporting to Mr. Serck-Hanssen and be available to provide transition
assistance, consultation and advice through the Separation Date. Effective as of
the Separation Date, Executive’s employment with the Company will terminate and
Executive will resign as an officer of the Company and as an officer and/or
director, as applicable, of all of the Company’s affiliated entities. Executive
hereby covenants and agrees, without the necessity of any further consideration,
to execute and deliver any and all such further documents and take any and all
such other actions as may be necessary or appropriate to carry out the intent
and purposes of this Agreement, including without limitation to facilitate
Executive’s resignation and/or removal as an officer and/or director, as
applicable, of all of the Company’s affiliated entities. Following the
Separation Date, Executive shall have no role or relationship with the Company
except as provided in Section 11 below. The Company will pay Executive his
regular base salary, at an annualized rate of $506,545, through the Separation
Date and will pay Executive, in the first payroll cycle following the Separation
Date, for any unused vacation accrued through the Separation Date. The Company
will also promptly pay, or reimburse Executive for, reasonable business expenses
incurred prior to the Separation Date, pursuant to the Company’s expense
reimbursement policy.


1

--------------------------------------------------------------------------------





b.Benefits. To the extent that Executive is currently participating in the
Company’s group health, welfare benefit and/or retirement plans, Executive’s
participation as an employee will continue until the Separation Date, when it
will end. Pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), Company will provide Executive with written notice of the right to
elect to continue health coverage, effective on the Separation Date. Any
conversion or continuation rights for other insurance or benefits plans will be
governed by the terms of those plans.
2.Separation Benefits. Provided that Executive (i) timely executes this
Agreement, (ii) does not timely revoke this Agreement, (iii) executes a
supplemental release of claims in substantially the form attached to this
Agreement (the “Second Release”) on, or within 15 days following, the Separation
Date, (iv) does not timely revoke the Second Release, and (v) has not committed
a material breach of this Agreement or acted in a manner (or failed to take
action) that has caused, or should reasonably be expected to cause, significant
harm to the Company and that has remained uncured for fifteen (15) days after
the Company delivers written notice to Executive describing the breach, action,
or inaction in reasonable detail and requesting cure, the Company will provide
Executive with the following payments and benefits to which he was not otherwise
entitled (the “Separation Benefits”):
a.A separation payment equal to $1,013,090, less applicable taxes and
withholdings, payable in a single lump sum in December 2017, provided that the
Agreement Effective Date (as defined in Section 6(b) below) occurs before such
payment date.
b.A payment, less applicable taxes and withholdings, in an amount determined in
good faith under the factors applicable to the Company’s 2017 annual incentive
plan, with such adjustments as the Company makes under such factors (using its
negative discretion). The amount will be paid to Executive in a single lump sum
at such time that the annual incentive payment would have been paid to Executive
had he remained employed with the Company, provided that the Second Release
Effective Date occurs before such date.
c.The stock option grant and other equity compensation benefits described in
Section 3 below.
d.If Executive elects to continue his healthcare benefits pursuant to COBRA and
enrolls on a timely basis, the Company shall pay the same percentage of the
monthly cost of the COBRA medical, dental and vision coverage as it paid for
Executive’s (and any covered dependents) coverage during Executive’s active
employment through September 30, 2018, including the two percent (2%) COBRA
administrative premium on Executive’s medical, dental and vision coverage.
Thereafter, Executive may continue to receive healthcare coverage pursuant to
COBRA at his own expense. Any failure by Executive to pay Executive’s portion of
coverage will result in termination of continuation coverage. All payments
pursuant to this paragraph will be paid by the Company directly to the COBRA
benefit provider and be considered taxable income to Executive.
3.Equity. Executive will continue to vest in his outstanding equity grants
consistent with the terms and conditions of the Company’s 2007 Stock Incentive
Plan (the “2007 Plan”) and


2

--------------------------------------------------------------------------------





the Company’s Amended and Restated 2013 Long-Term Incentive Plan (as amended
from time to time, the “2013 Plan” and, together with the 2007 Plan,
collectively, the “Plans”) and applicable grant agreements (collectively the
“Equity Documents”) as an employee through the Separation Date. Notwithstanding
anything to the contrary in the Equity Documents, if the Company terminates
Executive’s employment before December 31, 2017, other than for Cause (as such
term is defined in the Equity Documents) and provided Executive is not found to
have materially breached this Agreement, the Company will recommend to the
Compensation Committee of its Board of Directors (the “Committee”) that the
Company accelerate the vesting of Executive’s unvested RSUs, PSUs and stock
options so that the number of such RSUs, PSUs and stock options that otherwise
would have vested had Executive remained employed through December 31, 2017,
will become vested effective as of the date of such termination of employment
(the “Accelerated Vesting”). Executive acknowledges and agrees that approval of
the Accelerated Vesting will be determined by the Committee in its sole
discretion as Administrator of the Plans. The following summarizes the effect of
the termination of Executive’s employment pursuant to this Agreement on
Executive’s remaining equity compensation grants under the Plans:
a.Performance Share Units. Pursuant to Executive’s Performance Share Unit
(“PSU”) grants dated October 2, 2013, July 10, 2014, March 4, 2015, and June 14,
2017, if Executive remains continuously employed through December 31, 2017, or
if the Committee approves the Accelerated Vesting, up to the number of PSUs set
forth on Exhibit A hereto remain eligible to become vested based on the
Committee’s determination of performance for the 2017 fiscal year, which
determination will be made in 2018. If Executive’s employment is terminated by
the Company for Cause, or by him voluntarily, prior to December 31, 2017, such
PSUs will be immediately forfeited and of no further effect. All unvested PSUs
held by Executive, including the PSUs granted to Executive by agreements dated
May 2, 2016 and October 25, 2016, will be forfeited and of no further effect on
the Separation Date.
b.Restricted Stock Units. Pursuant to Executive’s Restricted Stock Unit (“RSU”)
grants dated May 2, 2016 and June 14, 2017, if Executive remains continuously
employed through December 31, 2017, or if the Committee approves the Accelerated
Vesting, up to the number of RSUs set forth on Exhibit A hereto will become
vested. If Executive’s employment is terminated by the Company for Cause, or by
him voluntarily, prior to December 31, 2017, such RSUs will be immediately
forfeited and of no further effect. All unvested RSUs held by Executive,
including the RSUs granted to Executive by agreements dated and October 25,
2016, will be forfeited and of no further effect on the Separation Date.
c.Stock Option. Pursuant to Stock Option Agreements dated October 2, 2007,
October 2, 2013, July 10, 2014, March 4, 2015, May 2, 2016, and June 14, 2017,
(collectively, the “Option Agreements”) Executive was granted an aggregate of
537,209 stock options to purchase shares of the Company’s Class B common stock,
par value $0.004 per share (“Class B common stock”), or Class A common stock,
par value $0.004 per share (“Class A common stock”), as applicable, at exercise
prices ranging from $17.44 to $18.36 per share (as adjusted from time to time)
(collectively, the “Stock Options”). As of the Agreement Date, an aggregate of
399,927 Stock Options are vested and exercisable (collectively, the “Vested
Options”). Pursuant to the Option Agreements, if Executive remains continuously
employed through December 31, 2017, or the


3

--------------------------------------------------------------------------------





Committee approves the Accelerated Vesting, Executive will become vested in the
additional number of time-vested Stock Options set forth on Exhibit A, and will
remain eligible to become vested in up to the additional number of
performance-vested Stock Options set forth on Exhibit A, based on the
Committee’s determination of performance for the 2017 fiscal year, which
determination will be made in 2018 (the “2017 Performance Tranche”). Except as
set forth in the final sentence of this Section 3c, the 2017 Performance Tranche
will remain outstanding until the Administrator determines whether the
applicable performance goal has been achieved and will become Vested Options if
and when the Administrator determines that the applicable performance goal has
been achieved and will be forfeited without becoming vested on the date the
Administrator determines that the Applicable Equity Value Target has not been
achieved. Notwithstanding any provision of this Agreement to the contrary, the
termination of Executive’s employment will be deemed to have been by reason of
Retirement for all purposes under the Plans and the Equity Documents. Executive
will have until the fifth anniversary of the Separation Date, but in no case
beyond the expiration date of the Stock Options, to exercise the Vested Options
to purchase shares of the Company’s common stock, on which day the Vested
Options will expire and be of no further effect. If Executive’s employment is
terminated by the Company for Cause, or by him voluntarily, prior to
December 31, 2017, all unvested Stock Options will be immediately forfeited and
of no further effect. Except as expressly provided in this Section 3c all Stock
Options that are not Vested Options on the Separation Date will automatically be
forfeited without any payment therefor.
d.All equity grants described herein reflect the Company’s 4 to 1 reverse stock
split in January 2017.
e.Subject to the Committee’s approval, as soon as practicable following the
Agreement Effective Date, the Company will grant to Executive 200,000
nonqualified stock options under the 2013 Plan with respect to the Class A
common stock. The exercise price per share for the stock options will be equal
to the greater of (i) $18.36 and (ii) the fair market value of the Class A
Common Stock on the grant date. The stock options will be fully-vested on the
grant date, will expire on March 31, 2020 notwithstanding the termination of
Executive’s employment, and otherwise will contain the Company’s customary terms
and conditions for such grants.
4.Tax Matters.
a.Withholding. The Company will withhold required federal, state, local and
foreign taxes from any and all payments contemplated by this Agreement and make
all tax reporting it determines it should make based on this Agreement.
b.Section 409A. The Company intends that this Agreement complies with or
satisfies an exemption from application of Section 409A of the Internal Revenue
Code of 1986, as amended, and the applicable guidance thereunder (“Section
409A”). The preceding provision, however, shall not be construed as a guarantee
by the Company of any particular tax effect to Executive under this Agreement.
For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. The reimbursement of expenses or provision of in-kind benefits
pursuant to this Agreement shall be subject to the following conditions: (1) the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in one taxable year shall not affect the expenses eligible for reimbursement


4

--------------------------------------------------------------------------------





or the amount of in-kind benefits provided in any other taxable year; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. If a payment obligation under this Agreement or
other compensation arrangement arises on account of Executive’s separation from
service while Executive is a “specified employee” (as defined under Section
409A), any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled
to be paid within six (6) months after such separation from service shall accrue
without interest and shall be paid within 15 days after the end of the six-month
period beginning on the date of such separation from service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of Executive’s estate following his death. If any Separation Benefits are
considered “deferred compensation” subject to Section 409A and the period to
consider and revoke the Second Release spans two tax years, the Separation
Benefits will be paid in the second tax year regardless of when it becomes
effective (so long as it does become effective).
c.Responsibility for Taxes. Other than the Company’s obligation and right to
withhold federal, state and local taxes and to pay the employer portion of FICA,
and its tax equalization obligations, Executive will be responsible for any and
all taxes, interest, and penalties that may be imposed with respect to payments
contemplated by this Agreement (including, but not limited to, those imposed
under Section 409A).
5.Acknowledgments. Executive acknowledges and agrees that the Separation
Benefits exceed any payment, benefit, or other thing of value to which Executive
might otherwise be entitled under any policy, plan, or procedure of the Company
or under applicable law. Executive acknowledges and agrees that the payments and
benefits set forth in this Agreement constitute the entirety of the compensation
and benefits of any nature due to Executive by the Company. Executive
specifically acknowledges and agrees that, in exchange for the Separation
Benefits provided pursuant to this Agreement, Executive waives and relinquishes,
to the extent set forth in Section 6, any claim or right to any payment or any
other benefit (if any) due or provided pursuant to his employment with the
Company. For the avoidance of doubt, Executive specifically acknowledges and
agrees that Executive does not dispute the wages that have been paid to
Executive and that, other than as provided in this Agreement, no other
compensation, salary, bonus payments, severance payments, equity, debt or option
grants, or any other amounts are due and owing to Executive from the Company,
either in connection with Executive’s employment or otherwise, or pursuant to
any other agreement or arrangement. If Executive revokes the Second Release
before the Second Release Effective Date, Executive will not be entitled to the
Separation Benefits under the Agreement, or if any Separation Benefits have
already been paid or provided and Executive revokes the Second Release, the
Company may discontinue or forfeit any Separation Benefits and Executive shall
be required to repay any Separation Benefits immediately upon demand by the
Company.
6.General Release of All Claims.
a.General Release. “Executive” (defined for the purpose of this Section as
Executive and Executive’s agents, representatives, attorneys, assigns, heirs,
executors, and


5

--------------------------------------------------------------------------------





administrators) fully and unconditionally releases the “Released Parties”
(hereby defined as the Company and any of its parents, equity holders,
affiliates, subsidiaries, predecessors, successors, and assigns, and any of its
past or present employees, officers, partners, members, managers, portfolio
companies, trustees, investors, agents, insurers, attorneys, administrators,
officials, directors, shareholders, divisions, employee benefit plans, and the
sponsors, fiduciaries, or administrators of employee benefit plans) from, and
agrees not to bring any action, proceeding or suit against any of the Released
Parties regarding, any and all known or unknown claims, causes of action,
liabilities, damages, fees, or remunerations of any sort, arising out of or in
any way related to events, acts, conduct, or omissions occurring at any time up
to and including the Agreement Effective Date (as defined in Section 6(b)
below), including but not limited to claims:
i.arising out of or in any way related to Executive’s employment with the
Company or termination of that employment or Executive’s equity interests in the
Company; and/or
ii.for violation of any written or unwritten contract, agreement, policy,
benefit plan, retirement or pension plan, equity incentive or option plan or
agreement with the Company, or covenant of any kind, or failure to pay wages,
bonuses, employee benefits, other compensation, attorneys’ fees, damages, or any
other remuneration; and/or
iii.for discrimination, harassment, or retaliation on the basis of any
characteristic protected under applicable law, including but not limited to
race, color, national origin, sex, sexual orientation, religion, immigration
status, disability, marital or parental status, age, union activity or other
protected activity; and/or
iv.for violation of, or denial of protection or benefits under, any statute,
ordinance, employee order, or regulation, including but not limited to claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act (“ADEA”),
the Older Workers Benefit Protection Act, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993 (“FMLA”), the Workers’ Adjustment and
Retraining Notification, the Employee Retirement Income Security Act of 1974,
the Equal Pay Act, the National Labor Relations Act (the “NLRA”), the
Rehabilitation Act of 1973, Sections 1981 through 1988 of Title 42 of the United
States Code, the Genetic Information Nondiscrimination Act, Maryland’s
anti-discrimination statute (MD. CODE ANN., STATE GOV’T §§ 20-101 to 20-1203),
the Maryland Constitution, each as may have been amended, or any other federal,
state or local law, statute, ordinance, or any other federal, state or local
statute, ordinance, or regulation regarding employment, termination of
employment, wage and hour issues, discrimination, harassment, retaliation, or
other employment-related matter; and/or
v.for violation of any public policy or common law of any state relating to
employment or personal injury, including but not limited to claims for wrongful
discharge, defamation, invasion of privacy, infliction of emotional distress,
fraud, negligence, or interference with contract; and/or
vi.for any breach of fiduciary duty, or implied duty of good faith, or any other
similar duty or obligation, or any matter related to Executive’s employment with
the Company.


6

--------------------------------------------------------------------------------





b.ADEA Waiver and Effective Date. Executive acknowledges that he is knowingly
and voluntarily waiving and releasing any rights he may have under the ADEA, and
that the consideration given to him for the waiver and release in this Agreement
is in addition to anything of value to which he was already entitled. Executive
further acknowledges that he has been advised by this writing, as required by
the ADEA and the Older Workers Benefit Protection Act, that: (a) his waiver and
release does not apply to any rights or claims that may arise after the date he
signs this Agreement; (b) he should consult with an attorney prior to signing
this Agreement (although he may voluntarily decide not to do so); (c) he has
twenty-one (21) days to consider this Agreement (although he may choose
voluntarily to sign this Agreement sooner); (d) he has seven (7) days following
the date he executes this Agreement to revoke this Agreement; (e) this Agreement
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after Executive signs this
Agreement provided that he does not revoke it (the “Agreement Effective Date”).
If Executive revokes this Agreement before the Agreement Effective Date,
Executive will not be entitled to the Separation Benefits under this Agreement.
Nothing in this Agreement prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.
c.Excluded Claims. Notwithstanding the broad scope of the general release, the
following are not included in the Released Claims (the “Excluded Claims”): (i)
any rights or claims for indemnification or advancement that Executive may have
pursuant to any written indemnification agreement with the Company or any of its
affiliates to which Executive is a party, or the charter, bylaws, or operating
agreements of the Company or any of its affiliates, or under applicable law;
(ii) any rights that, as a matter of law, whether by statute or otherwise, may
not be waived, such as claims for workers’ compensation benefits or unemployment
insurance benefits; however, to the extent permitted by law, Executive waives
any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on any Excluded Claims in which any of
the Released Parties is a party; (iii) any rights to welfare, retirement,
401(k), vacation pay, COBRA, or pension benefits that Executive or his
beneficiaries may have; and (iv) any rights arising under, or preserved by, this
Agreement. In addition, nothing in this Agreement prevents Executive from filing
a charge or complaint, reporting to, cooperating with, communicating with, or
participating in any proceeding before the Securities and Exchange Commission,
the Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, the United States Department of Labor, the National Labor
Relations Board, or other similar state or local agency (the “Government
Agencies”), or from exercising any rights pursuant to Section 7 of the NLRA, or
from taking any action protected under the whistleblower provisions of any
federal securities law (all the activities described in this sentence being
“Protected Activities”), none of which activities shall constitute a breach of
the release, cooperation, non-disparagement or confidentiality clauses of this
Agreement. Executive understands that in connection with such Protected
Activity, Executive is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Executive agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information to any Parties
other than the Government Agencies. Executive further understands that
“Protected Activity” does not include the disclosure of any


7

--------------------------------------------------------------------------------





Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement.
d.Representations. By his signature below, Executive represents that: (a) the
consideration given to him in exchange for the waiver and release in this
Agreement is in addition to anything of value to which he was already entitled;
(b) Executive has been provided by the Company all wages, severance, vacation,
benefits, commissions, bonuses, expense reimbursements, or other amounts owed to
Executive by the Company, other than amounts and other benefits to which he has
a right under the terms of this Agreement and that have not yet been provided;
(c) Executive has not been denied any request for leave to which he believes he
was legally entitled, and Executive was not otherwise deprived of any of his
rights under the FMLA or any similar state or local statute; (d) Executive is
knowingly and voluntarily executing this Agreement waiving and releasing any
claims he may have as of the date he executes it; and (e) he has not assigned or
transferred, or purported to assign or transfer, to any person, entity, or
individual whatsoever, any of the Released Claims. Executive affirms that he has
not filed or caused to be filed, and is not presently a party to, a Released
Claim against any of the Released Parties. Executive further affirms that he has
no known workplace injuries or occupational diseases for which Executive has not
already filed a claim. Executive represents and warrants that he has not
willfully engaged in conduct that would constitute fraud or material dishonesty
with respect to his job duties for the Company.
7.Post-Termination Obligations. Executive acknowledges and agrees that the
post-employment obligations and restrictions in the Confidentiality,
Non-Competition and Non-Solicit Agreement by and between the Company and the
Executive (“Confidentiality Agreement”) remain in effect and Executive hereby
agrees to comply with such obligations and restrictions. In addition, Executive
will continue to be subject to the restrictions of the Management Stockholder’s
Agreements dated October 2, 2007, October 2, 2013, July 10, 2014, March 4, 2015,
May 2, 2016, and October 25, 2016. There shall be no contractual or similar
restrictions on Executive’s post-employment activities other than those set
forth in the documents referred to in this Section 7, and those set forth
elsewhere in this Agreement.
8.Return of Company Material. Executive agrees that he has returned, or will
return to the Company not later than fifteen (15) days after the Separation
Date, or will (in the case of documents, electronic files, and the like) destroy
not later than fifteen (15) days after the Separation Date, all Company property
including, without limitation, all keys, phones, access cards, credit cards,
computers, hardware, software, documents, records, policies, marketing
information, design information, specification and plans, database information
and lists, and any other property or information that he may have relating to
the Company or reflecting or embodying its confidential and proprietary
information. Executive agrees that he will make a diligent search to locate any
such documents, property and information within the required timeframe. In
addition, Executive agrees to furnish to the Company any personal computers,
storage devices, media, or network/web-based storage services (including any
cloud accounts) on which Company documents or work product may be stored so that
the Company may recover such documents and work product and delete it from
Executive’s personal property before returning such property to Executive.
Executive agrees that, after the applicable timeframes noted above, he will
neither use nor possess any Company property. Notwithstanding anything in this
Agreement or elsewhere to the contrary, Executive and


8

--------------------------------------------------------------------------------





Company agree that Executive will be permitted (i) to retain his Company owned
cell phone (and the phone number associated with that cell phone), tablet, and
laptop, provided however, that the Company has to its satisfaction deleted or
removed all Company software, documents, or work product stored thereupon any of
them, and (ii) to retain, and use appropriately (e.g., not in violation of any
of his post-employment restrictions), (x) his rolodex (and electronic
equivalents) and (y) documents and information relating to his personal
entitlements and obligations.
9.No Disparagement or Encouragement of Claims. Executive shall not (x) encourage
or assist any person or entity who may file, or has filed, a lawsuit, charge,
claim or complaint against the Released Parties (as defined in Section 6 above)
or (y) (other than in connection with carrying out his duties for the Company
while employed, in good faith) make any oral or written statement that
disparages or places any of the Released Parties (including any of their
respective past or present officers, employees, products or services, and
policies or practices) in a false or negative light. The Company will instruct
its executive officers and Board members not to make any oral or written
statement that disparages or places Executive in a false or negative light.
Nothing in this Agreement or elsewhere shall prevent any person or entity from
engaging in Protected Activity or responding to a lawful subpoena or complying
with any legal obligation; provided, if Executive receives any subpoena or
becomes subject to any legal obligation that implicates this Section, Executive
will provide prompt written notice of that fact to the Company to the attention
of Mr. Sean Mulcahy, Vice President and Assistant General Counsel, or his
successor, and enclose a copy of the subpoena and any other documents describing
the legal obligation, unless the Executive is engaging in Protected Activity or
such notice is prohibited by applicable law.
10.No Admission of Liability. This Agreement does not constitute an admission by
the Company that any action it took with respect to Executive was wrongful,
unlawful, or susceptible of inflicting any damages or injury on Executive, and
the Company specifically denies any wrongdoing. This Agreement is entered into
solely to resolve fully all matters related to or arising out of Executive’s
employment with and separation from the Company, and neither this Agreement nor
testimony regarding its execution or implementation may be admitted or used as
evidence in a subsequent proceeding of any kind, except one alleging a breach of
this Agreement.
11.Cooperation. The Parties agree that certain matters in which Executive has
been involved during his employment may necessitate his cooperation with the
Company in the future. Accordingly, during the time that Executive is receiving
payments under this Agreement, to the extent reasonably requested by the Company
and subject to such reasonable conditions as Executive may reasonably establish,
Executive agrees to cooperate in connection with matters arising out of his
service to the Company; provided that, the Company will make reasonable efforts
to minimize disruption to Executive’s other activities. Notwithstanding any
provision of this Agreement to the contrary, Executive agrees to make himself
available to provide consulting services, as and when requested by the Company.
The Company shall reimburse Executive for reasonable out-of-pocket expenses
incurred in connection with such cooperation and/or the provision of consulting
services.
12.Confidentiality of Agreement. Except as may be specifically required by law
or as reasonably necessary to enforce rights arising under, or preserved by,
this Agreement, Executive will not in any manner disclose or communicate any
part of this Agreement to any other person


9

--------------------------------------------------------------------------------





except Executive’s spouse, accountants, financial advisors, tax advisors, and/or
attorneys. Before any such authorized disclosure, Executive will inform each
such person to whom disclosure is to be made that every term of this Agreement
is confidential and obtain such person’s agreement to maintain the
confidentiality of the entire Agreement. Executive affirms that Executive has
not done anything before signing this Agreement that would violate this Section.
If Executive is specifically required by law to disclose any of the terms of
this Agreement (other than as part of tax filings), Executive will provide
prompt written notice of that fact to the Company to the attention of Mr. Sean
Mulcahy, or his successor, and enclose a copy of the subpoena and any other
documents describing the legal obligation, unless Executive is engaging in
Protected Activity or such notice is prohibited by applicable law.
13.Severability; Waiver. The provisions of this Agreement shall be severable
such that the invalidity of any provision shall not affect the validity of other
provisions; provided, however, that if a court or other binding authority holds
that any release in Section 6 is illegal, void or unenforceable, Executive
agrees to promptly execute a release and agreement that is legal and
enforceable. Either party’s failure to insist upon strict compliance with any
provision of this Agreement, or its failure to assert any right that it may have
hereunder, will not be considered a waiver of such provision or right or any
other provision of or right under this Agreement.
14.Governing Law; Waiver of Jury Trial; Choice of Venue. This Agreement shall be
governed by and construed in accordance with the laws and judicial decisions of
the State of Maryland, without regard to its principles of conflicts of laws.
Notwithstanding anything in this Agreement or elsewhere to the contrary,
Executive and the Company waive their respective rights to a jury trial of any
claims and causes of action arising under or relating to this Agreement, and
each Party agrees to have any matter or dispute arising under or relating to
this Agreement heard and decided solely by a court of competent jurisdiction
located in the state of Maryland.
15.Contingent Separation Benefits. The Company’s continuing obligations under
this Agreement are contingent upon Executive not having committed a significant
uncured breach of his obligations under it, as further described in this Section
15. In the event that either (A) Executive breaches his obligations under this
Agreement intentionally or as a result of Executive’s gross negligence and such
breach results in harm to the Company, or (B)(i) Executive has significantly
breached his obligations under this Agreement, (ii) such breach has caused, or
should reasonably be expected to cause, significant harm to the Company, and
(iii) such breach has not been cured on fifteen (15) days’ (which time may run
concurrent with any other notice provisions of this Agreement) written notice
from the Company describing such breach in reasonable detail and requesting
cure, the Company may cease making any further payments, and providing any
further benefits, under this Agreement.
16.Specific Performance; Further Actions. Each of the Parties agrees, upon
reasonable written request, to execute any further instruments and to take any
further action as may reasonably be necessary to carry out the intent of this
Agreement. Executive’s obligations under this Agreement are of a unique
character that gives them particular value; Executive’s breach of any of such
obligations will result in irreparable and continuing damage to the Company. The
Company will be entitled to injunctive relief and/or a decree for specific
performance, without the necessity of


10

--------------------------------------------------------------------------------





showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. Any
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief. The prevailing party in any
dispute relating to this Agreement, or the rights and obligations preserved by
it, shall be entitled to full reimbursement of all costs, including reasonable
attorney’s fees incurred in connection with such dispute.
17.Indemnification and Attorney’s Fees. Executive shall be entitled to any tail
coverage under Company’s directors and officers insurance coverage if and as
applicable to his service as an officer and/or director of the Company or its
subsidiaries and affiliates prior to the Separation Date. In addition, Company
shall continue to pay Executive’s reasonable attorney’s fees incurred by
Executive in connection with certain ongoing matters.
18.Miscellaneous. Notwithstanding anything in this Agreement or elsewhere to the
contrary, neither the Company nor any of its affiliates shall be entitled to
recoup or claw back any compensation from Executive unless Executive has engaged
in either (A) intentional misconduct or grossly negligent behavior (whether by
omission or commission) resulting in harm to the Company , or (B) misconduct
that has caused, or should reasonably be expected to cause, significant harm to
the Company and that is not cured on fifteen (15) days’ written notice from the
Company describing the misconduct in reasonable detail and requesting cure
(which time may run concurrent with any other notice provisions of this
Agreement). In the event of Executive’s death or a judicial determination of
Executive’s incompetence, references in this Agreement to Executive shall be
deemed, where appropriate, to be references to Executive’s estate, heir(s),
beneficiar(ies), executor(s) and/or other legal representative(s). In the event
of any inconsistency between the provisions under this Agreement and those of
any other document, the provisions of this Agreement shall control. The Company
represents that it is fully authorized, by any person or body when authorization
is required, to enter into, and carry out the terms of, this Agreement and the
Second Release.
19.Entire Agreement. This Agreement represents the entire agreement and
understanding concerning Executive’s continued service for, and subsequent
separation from, the Company. Except as provided in Section 7 above, this
Agreement supersedes and replaces any and all prior agreements, understandings,
discussions, negotiations, or proposals concerning the matters addressed herein
and Executive’s employment with and termination from the Company. In deciding to
sign this Agreement, neither Party has relied on any express or implied promise,
statement, or representation by the other Party, whether oral or written, except
as set forth herein.
To be valid and binding, this Agreement must be counter-signed by Executive, and
returned to the Company, no later than September 15, 2017. Signatures delivered
by facsimile (including, without limitation, by “pdf”) shall be effective for
all purposes.
ACCEPTED AND AGREED BY:
EXECUTIVE                        COMPANY


ROBERT W. ZENTZ                LAUREATE EDUCATION, INC.




11

--------------------------------------------------------------------------------





/s/ Robert W. Zentz                    /s/ Douglas L. Becker                


Date: August 28, 2017                By: Douglas L. Becker
Title: Chairman and CEO
Date: August 28, 2017




12

--------------------------------------------------------------------------------








Exhibit A


1. PSUs
Grant Year
# Units eligible to vest
2013
5,149
2014
651
2015
652
2017
4,228



2. RSUs
Grant Year
# Units eligible to vest
2016
1,383
2017
2,114



3. Stock options
Grant Year
Exercise price
# Performance options eligible to vest
# Time options eligible to vest
2013


$17.44


6,512
16,275
2014


$17.44


1,239
2,478
2015


$17.44


1,246
2,491
2016


$17.44


0
2,671
2017


$17.89


0
3,920





Page 1 of Supplemental Release of Claims